Plaintiffs appeal from a decree of the Superior Court, Chancery Division, directing specific performance of an agreement for the sale of premises situate in the Township of Hillside, County of Union, on the ground that the court erred in refusing to allow plaintiffs an abatement in the purchase price. No appeal was taken from the judgment for specific performance.
Plaintiffs contend that defendants breached the following provision of the agreement, viz.:
"The parties of the first part represent that they have complied with Rent regulations and that they will turn over the rent registrations, lease registrations at the time of closing."
The Superior Court, in an oral opinion1 at the conclusion of the trial, held that this provision of the contract had been complied with by the defendants and, "therefore there can be no abatement in price. * * *" Our examination of the record before us convinces us that the Superior Court determination was supported by the weight of the evidence and we concur therein.
The Superior Court's judgment is affirmed, with costs.
1 No opinion for publication. *Page 75